DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1, 10, 17, 27, 28, 49, 52, 55, 58, 93, 128, 135, 173, 176, 230, and 233 are pending in the instant application. Claims 1, 10, 17, 27, 28, 49, 52, 55, 58, 93, 128, 135, 173, 176, 230, and 233 are rejected. 
Information Disclosure Statements
	The information disclosure statements filed on November 10, 2021 have been considered and signed copies of form 1449 are enclosed herewith. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10, 17, 27, 28, 49, 52, 55, 58, 93, 128, 135, 173, 176, 230, and 233 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,278,987. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons given below. 
The compounds having the structure of Formula (I) of the instant claims are very similar to the compounds having the structure of Formula (I) claimed in U.S. Patent No. 9,278,987 (i.e., the only differences being the provisos disclosed in both sets of claims). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention through routine experimentation to make at least some of the compounds of the instant claims in view of U.S. Patent No. 9,278,987 with a reasonable expectation of success. There is an expectation among those of ordinary skill in the art that similar structural compounds will have similar properties and that modification of a known structure is mere experimentation within the means of a skilled artisan. See MPEP 2144.09(1). The motivation to optimize this class of compounds is the expectation that they will have similar antisense properties.
Claims 1, 10, 17, 27, 28, 49, 52, 55, 58, 93, 128, 135, 173, 176, 230, and 233 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,790,499. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons given below. 
The compounds having the structure of Formula (I) of the instant claims are very similar to the compounds having the structure of Formula (I) claimed in U.S. Patent No. 9,790,499 (i.e., the only differences being the definitions for the n variable and the provisos disclosed in both sets of claims). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention through routine experimentation to make at least some of the compounds of the instant claims in view of U.S. Patent No. 9,790,499 with a reasonable expectation of success. There is an expectation among those of ordinary skill in the art that similar structural compounds will have similar properties and that modification of a known structure is mere experimentation within the means of a skilled artisan. See MPEP 2144.09(1). The motivation to optimize this class of compounds is the expectation that they will have similar antisense properties.
Claims 1, 10, 17, 27, 28, 49, 52, 55, 58, 93, 128, 135, 173, 176, 230, and 233 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,344,281. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons given below. 
The compounds having the structure of Formula (I) of the instant claims are very similar to the compounds having the structure of Formula (I) claimed in U.S. Patent No. 10,344,281 (i.e., the only differences being the provisos disclosed in both sets of claims). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention through routine experimentation to make at least some of the compounds of the instant claims in view of U.S. Patent No. 10,344,281 with a reasonable expectation of success. There is an expectation among those of ordinary skill in the art that similar structural compounds will have similar properties and that modification of a known structure is mere experimentation within the means of a skilled artisan. See MPEP 2144.09(1). The motivation to optimize this class of compounds is the expectation that they will have similar antisense properties.
Claims 1, 10, 17, 27, 28, 49, 52, 55, 58, 93, 128, 135, 173, 176, 230, and 233 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,208,655. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons given below. 
The compounds having the structure of Formula (I) of the instant claims are very similar to the compounds having the structure of Formula (I) claimed in U.S. Patent No. 11,208,655 (i.e., the only differences being the provisos disclosed in both sets of claims). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention through routine experimentation to make at least some of the compounds of the instant claims in view of U.S. Patent No. 11,208,655 with a reasonable expectation of success. There is an expectation among those of ordinary skill in the art that similar structural compounds will have similar properties and that modification of a known structure is mere experimentation within the means of a skilled artisan. See MPEP 2144.09(1). The motivation to optimize this class of compounds is the expectation that they will have similar antisense properties.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232.  The examiner can normally be reached on Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626